/F·I~IlE\
 IHCLIIIU_.,




     IN THE SUPREME COURT OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                    )
                                         )
             Respondent,                 )     No. 90906-7
                                         )
      v.                                 )
                                         )     EnBanc
HOWARD JOHN EVANS SHALE,                 )
                                         )
             Appellant.                  )     Filed     MAR 1 9 2015
______________                            )

      GONZALEZ, J.-We are asked to decide whether Washington State has

the power to prosecute an enrolled member of the Yakama Nation living on the

Quinault Indian Nation's reservation for failing to register with the county

sheriff as a sex offender. We find the State has that power and affirm.

                                     FACTS

      Howard Shale is an.enrolled member ofthe Yakama Nation. He has

family in the Quinault Indian Nation as well. In 1997, Shale was convicted of

raping a child under 12 in violation of 18 U.S.C. § 2241(c). After Shale was

released from prison, he moved to Seattle and registered as a sex offender with

the King County sheriff.
State v. Shale, No. 90906-7


       In 2012, a Jefferson County sheriffs detective began investigating

whether Shale had moved to her county without reregistering as a sex offender.

At least two officers assisted the detective in her investigation; a Jefferson

County sheriffs deputy and a Quinault tribal police officer. One officer went

to Shale's father's home, which may have been in Clallam County, and spoke

to Shale himself. Shale told the officer he had been living in his father's home

for at least three months. The tribal police officer went to the Quinault

reservation in Jefferson County and spoke to several people there. They told

him Shale had been living on the reservation for approximately a year. Shale

later testified that he was living on the reservation with his grandmother.

Taken together, the police reports suggest Shale was dividing his time between

the two family homes. Based on the detective's report, the Jefferson County

prosecutor charged Shale with failure to register with the county sheriff as a sex

offender under RCW 9A.44.130(1)(a).

        Shale moved to dismiss the charges, arguing that "Jefferson County has

no jurisdiction for the charged crime, as it is alleged to [have been] committed

by a tribal member in Indian Country." Clerk's Papers (CP) at 3. 1 According

to his counsel's declaration, Shale said he had registered as a sex offender with

the Quinault Indian Nation but the record does not establish whether that was


1The State did not dispute that it was charging Shale with a crime committed on "Indian
country," which is relevantly defined in 18 U.S.C. § 115l(a) as "all land within the limits
of any Indian reservation under the jurisdiction of the United States Government."


                                             2
State v. Shale, No. 90906-7


before or after these charges were brought. The State did not dispute that Shale

was an Indian living on the Quinault reservation but argued that he was still

subject to prosecution because he was not a member of the Quinault Indian

Nation. Judge Harper agreed and denied the motion to dismiss, concluding that

RCW 37.12.010 carved out from state authority only "Indians when on their

tribal lands," not tribal members while on another tribe's land. RCW 37.12.010

(emphasis added), quoted in CP at 9, 18. Nothing in the record establishes the

Quinault Indian Nation's views on this prosecution. 2

       Shale stipulated to the police records and was convicted at a bench trial.

Shale appealed, initially raising only two assignments of error: that "[t]he trial

court lacked jurisdiction because Mr. Shale is a member of a federally

recognized Indian tribe and his offense occurred on the Quinault reservation"

and "[t]he trial court erred by finding Mr. Shale guilty and sentencing him for

failure to register as a sex offender." Appellant's Opening Br. at 1. A Court of

Appeals commissioner considered the appeal on the merits and affirmed.

Ruling Affirming J. & Sentence (No. 44654-5-II) at 3-4. Shale successfully

moved to modify the Commissioner's ruling, and, after another round of

briefing where Shale raised several new issues, 3 the Court of Appeals certified


2
  At oral argument, counsel for Shale suggested that the tribe's attorney consulted on one
of the supplemental briefs.
3
  As these new issues were not raised to the trial court or designated in his initial brief, we
largely decline to consider them. RAP 2.4(a); RAP 2.5(a). To the extent that his newly
raised arguments are jurisdictional, we reject them for the reasons below.


                                               3
State v. Shale, No. 90906-7


the case for our consideration, which we accepted. The Washington

Association of Prosecuting Attorneys and the Washington State attorney

general have filed separate amicus briefs supporting the State and raising new

issues. 4

                                       ANALYSIS

        Until the 1950s, "criminal offenses by Indians in Indian country were

subject to only federal or tribal jurisdiction," not state. State v. Cooper, 130

Wn.2d 770, 773, 928 P.2d 406 (1996) (citing Washington v. Confederated

Bands & Tribes of the Yakima Indian Nation, 439 U.S. 463, 470, 99 S. Ct. 740,

58 L. Ed. 2d 740 (1979) (Yakima Indian Nation)). States had little lawful

authority on tribal lands-so little that the United States Supreme Court

observed that "[t]he policy of leaving Indians free from state jurisdiction and

control is deeply rooted in the Nation's history." Rice v. Olson, 324 U.S. 786,

789,65 S. Ct. 989, 89 L. Ed. 1367 (1945) (citing Worcester v. Georgia, 31 U.S.

(6 Pet.) 515, 8 L. Ed. 483 (1832), abrogation recognized by Nevada v. Hicks,

533 U.S. 353,361, 121 S. Ct. 2304, 150 L. Ed. 2d 398 (2001)). To that end,

the enabling act that brought Washington State into the union limited the state's

authority over Indian lands, which '"remain[ ed] under the absolute jurisdiction

and control ofthe Congress ofthe United States."' State v. Paul, 53 Wn.2d



4While we are grateful for amici's assistance, we decline to reach the issues that only
they raise. See State v. Evans, 154 Wn.2d 438, 457, 114 P.3d 627 (2005).


                                             4
State v. Shale, No. 90906-7


789, 790-91, 337 P.3d 33 (1959) (emphasis omitted) (quoting Enabling Act, ch.

180, 25 Stat. 676 (1889)). However, Washington State did assert jurisdiction

over some crimes committed on tribal land involving only non-Indians. State v.

Lindsey, 133 Wash. 140, 144, 233 P. 327 (1925) (citing State v. Williams, 13

Wash. 335,43 P. 15 (1895)).

       The formal relationship between the states and the tribal nations changed

dramatically in 1953, when Congress enacted Public Law 280 (Pub. L. No. 83-

280, 67 Stat. 588 (1953)). That act required some states and authorized others

to "assume[] ... jurisdiction over Indians" within a State's borders. Paul, 53

Wn.2d at 791. In 1957, our state "opted for state jurisdiction ... for any tribe

that would give its consent." DUANE CHAMPAGNE & CAROLE GOLDBERG,

CAPTURED JUSTICE: NATIVE NATIONS AND PUBLIC LAW 280 at 17-18 (2012)

(citing Yakima Indian Nation, 439 U.S. 463); see also LAWS OF 1957, ch. 240.

Soon afterwards, a group purporting to represent the Quinault Tribal Council

requested the State assume civil and criminal jurisdiction over the Quinault

reservation, and Governor Rosellini, on behalf of the State, agreed. Quinault

Tribe of Indians v. Gallagher, 368 F.2d 648, 652 (9th Cir. 1966).

        In 1963, the state "assert[ed] nonconsensual civil and criminal

jurisdiction over all Indian country with certain exceptions" not relevant here.

Cooper, 130 Wn.2d at 773 (citing ch. 37.12 RCW); CHAMPAGNE &

GOLDBERG, supra, at 17-18. The legislature may have been motivated by an


                                         5
State v. Shale, No. 90906-7


attorney general report that concluded few of the tribes at the time had tribal

judicial systems prepared for the change. See Allen Lane Carr & Stanley M.

Johnson, Comment, Extent of Washington's Criminal Jurisdiction over Indians,

33 WASH. L. REV. & ST. B. J. 289,292 n.l6 (1958) (citing Richard F. Broz,

Office of Att'y Gen., Legal Problems Concerning Indians and Their Rights

under Federal and State Laws) (Oct. 20, 1954) (unpublished manuscript)).

While the available legislative history ofRCW 37.12.010 is sparse, there was

debate on the senate floor on a proposed amendment that would have

conditioned acceptance of jurisdiction on a promise of reimbursement to the

affected counties for the costs associated with the assumption of jurisdiction

from the United States Bureau of Indian Affairs. SENATE JOURNAL, 38th Leg.,

Reg. Sess., at 213 (Wash. 1963). This amendment may have been inspired by

the fact that Public Law 280 did not include "any federal funding support for

the states' new law enforcement and criminal justice duties." CHAMPAGNE &

GOLDBERG, supra, at 13. The amendment failed, and Governor Rosellini

signed the bill into law.

        Soon afterwards, our State began to reconsider its broad, nonconsensual

assertion of authority over Indian tribes. In 1965, at the request of the Quinault

Indian Nation, Governor Rosellini attempted to withdraw his early acceptance

of state jurisdiction and return jurisdiction to the federal government.

Comenout v. Burdman, 84 Wn.2d 192, 198, 525 P.2d 217 (1974). This return


                                         6
State v. Shale, No. 90906-7


of jurisdiction from the state to the federal government in the aftermath of

Public Law 280 is commonly referred to as "retrocession." E.g., id. Three

years later, Congress passed legislation that explicitly allowed states to request

to retrocede previously claimed jurisdiction over tribes to the federal

govermnent and required tribal consent for future extension of state jurisdiction

over Indians and Indian tribes. Cooper, 130 Wn.2d at 774 (citing 25 U.S.C. §§

1321-1323); Pub. L. 90-284, 82 Stat. 77; 33 Fed. Reg. 17339 (1968). The 1968

act did not invalidate prior assumptions of state jurisdiction. Cooper, 130

Wn.2d at 774 (citing in re Estate ofCross, 126 Wn.2d 43, 47, 891 P.2d 26

(1995)).

       Setting up the question we need to answer today, the federal government

accepted only partial retrocession. Comenout, 84 Wn.2d at 198. Specifically,

the Department of the Interior Secretary Walter Hickel, on behalf of the federal

government, "accept[ ed] ... retrocession to the United States of all jurisdiction

exercised by the State of Washington over the Quinault Indian Reservation,

except as provided under Chapter 36, Laws of 1963 (RCW 37.12.010-

37.12.060)." Notice of Acceptance of Retrocession of Jurisdiction, 34 Fed.

Reg. 14288 (Aug. 30, 1969) (emphasis added). Chapter 37 RCW says in most

relevant part that "[t]he state of Washington hereby obligates and binds itself to

assume criminal ... jurisdiction over Indians and Indian territory ... , but such




                                         7
State v. Shale, No. 90906-7


assumption ofjurisdiction shall not apply to Indians when on their tribal

lands." RCW 37.12.010 (emphasis added).

       Some decades later, the United States Supreme Court concluded that the

tribal courts of one tribe did not have jurisdiction over members of other tribes.

In response, Congress enacted legislation "permitting a tribe to bring certain

tribal prosecutions against nonmember Indians .... [by] enlarg[ing] the tribes'

own 'powers of self-government"' to include "'exercis[ing] criminal

jurisdiction over all Indians,' including nonmembers." United States v. Lara,

541 U.S. 193, 198, 124 S. Ct. 1628, 158 L. Ed. 2d 420 (2004) (quoting 25

U.S.C. § 1301(2) and citing Duro v. Reina, 495 U.S. 676, 110 S. Ct. 2053, 109

L. Ed. 2d 693 (1990); Act of Oct. 28, 1991, Pub L. 102-137, 105 Stat. 646).

This legislation was upheld by the court in Lara on the theory that Congress

has the power to "relax[] restrictions on the bounds of the inherent tribal

authority that the United States recognizes." !d. at 207. Nothing in the act

itself addressed whether this post-Duro tribal jurisdiction is exclusive of any

state jurisdiction.

        In 2008, our Court of Appeals partially synthesized this history and ruled

that "except for the enumerated categories listed in RCW 37.12.010, the State

lacks criminal jurisdiction over members of the Quinault Tribe while on tribal

lands within the reservation." State v. Pink, 144 Wn. App. 945, 952, 185 P.3d

634 (2008) (citing Cooper, 130 Wn.2d at 774). Pink was a member of the


                                         8
State v. Shale, No. 90906-7


Quinault Indian Nation, and the court had no occasion to consider whether the

State lacked criminal jurisdiction over members of other tribes while on

Quinault tribal lands. In 2012, the Washington Legislature passed a bill that

formalized a process for full or partial retrocession of state jurisdiction over

members of a tribe back to the federal government. LAws OF 2012, ch. 48,

codified as RCW 37.12.160-.180. 5

         It is against this backdrop that we consider the question presented:

whether the State has jurisdiction to prosecute Shale, a member of the Yakama

Nation, for failing to register as a sex offender while living on the Quinault

reservation. We review jurisdictional questions de novo. State v. Jim, 173

Wn.2d 672, 678, 273 P.3d 434 (2012) (citing State v. Squally, 132 Wn.2d 333,

340, 937 P.3d 1069 (1997)). Both the state and a tribe may have jurisdiction in

any given criminal case, and prosecution by one does not bar the other from

also charging an offender with a crime arising out of the same conduct. State v.

Moses, 145 Wn.2d 370, 374, 37 P.3d 1216 (2002) (citing State v. Schmuck, 121

Wn.2d 373,381, 850 P.2d 1332 (1993)). Washington's assumption of criminal

jurisdiction provides in most relevant part:

          The state of Washington hereby obligates and binds itself to assume
          criminal and civil jurisdiction over Indians and Indian territory,
          reservations, country, and lands within this state in accordance with the
          consent of the United States given by the act of August 15, 1953 (Public
          Law 280, 83rd Congress, 1st Session), but such assumption of

5   We are unaware of any steps taken by the Quinault Indian Nation to initiate this process.


                                               9
State v. Shale, No. 90906-7


       jurisdiction shall not apply to Indians when on their tribal lands or
       allotted lands within an established Indian reservation and held in trust
       by the United States or subject to a restriction against alienation imposed
       by the United States, unless the provisions ofRCW 37.12.021 have been
       invoked ....

       [Eight specific civil subject areas omitted.]

       ... PROVIDED FURTHER, That Indian tribes that petitioned for, were
       granted and became subject to state jurisdiction pursuant to this chapter
       on or before March 13, 1963 shall remain subject to state civil and
       criminal jurisdiction as if chapter 36, Laws of 1963 had not been
       enacted.

RCW 37.12.010 (reviser's note omitted). This statute limits state jurisdiction

over crimes committed on trust or allotment land within reservation borders.

See State v. Clark, 178 Wn.2d 19, 25, 308 P.3d 590 (2013). 6 Since the federal

government accepted retrocession of the state's previously asserted jurisdiction

over the Quinault Indian Nation subject to this provision, the question turns in

large part on whether this statute retains or retrocedes criminal jurisdiction over




6We note that Shale bears the '"burden of contesting"' jurisdiction, which "requires only
that the defendant point to evidence that has been produced and presented to the court,
which, if true, would be sufficient to defeat state jurisdiction." State v. L.J.M, 129
Wn.2d 386, 395, 918 P.2d 898 (1996) (citing State v. L.J.M, 79 Wn. App. 133, 141, 900
P.2d 1119 (1995)). It is questionable whether Shale has met that burden. Shale's
attorney conceded at oral argument before this court that nothing in the police reports to
which Shale stipulated establishes whether he resided on fee, trust, or allotment land.
Wash. Supreme Court oral argument, State v. Shale, No. 90906-7 (Feb. 12, 2015), at 38
min., 58 sec. through 39 min., audio recording by TVW, Washington State's Public
Affairs Network, available at http://www.tvw.org. However, the State has not chosen to
raise this issue and so we assume without deciding that Shale was living on trust or
allotment land within the tribe's jurisdictional boundaries at the relevant time.


                                            10
State v. Shale, No. 90906-7


crimes committed on Quinault tribal lands by members of other tribes, and on

whether asserting jurisdiction would undermine tribal sovereignty.

       We find the State does have criminal jurisdiction in this case. Asserting

jurisdiction is consistent with the '"two independent but related barriers"' that

the United States Supreme Court observes limit "the assertion of state authority

over tribal reservations." Three Affiliated Tribes ofFort Berthold Reservation

v. Wold Eng'g, PC, 467 U.S. 138, 147, 104 S. Ct. 2267, 81 L. Ed. 2d 113

(1984) (quoting White Mountain Apache Tribe v. Bracker, 448 U.S. 136, 142,

100 S. Ct. 2578,65 L. Ed. 2d 665 (1980)). "First, a particular exercise of state

authority may be foreclosed because it would undermine 'the right of

reservation Indians to make their own laws and be ruled by them.'" !d.

(internal quotation marks omitted) (quoting White Mountain, 448 U.S. at 142);

see also Yakima Indian Nation, 439 U.S. at 470-71 (quoting Williams v. Lee,

358 U.S. 217,219-20, 79 S. Ct. 269, 3 L. Ed. 2d 251 (1959)); Clark, 178

Wn.2d at 26. "Second, state authority may be pre-empted by incompatible

federal law." Wold, 467 U.S. at 147 (citing White Mountain, 448 U.S. at 142).

        We are not persuaded that prosecuting Shale infringes on the right of the

tribe to make its own laws and be ruled by them. No treaty protection against

state jurisdiction is asserted. The tribe is free to bring its own prosecution if it

wishes, and there is nothing in the record that suggests the tribe feels that this

prosecution infringes on its rights. Allowing the State to assert jurisdiction is


                                          11
State v. Shale, No. 90906-7


consistent with United States Supreme Court precedent. For example, the high

court has found that imposing Washington state tax law on nonmember Indians

living on a reservation does not undermine tribal sovereignty. The court

observed:

              Federal statutes, even given the broadest reading to which they are
       reasonably susceptible, cannot be said to pre-empt Washington's power
       to impose its taxes on Indians not members of the Tribe. We do not so
       read the Major Crimes Act, 18 U.S. C. § 1153, which at most provides
       for federal-court jurisdiction over crimes committed by Indians on
       another Tribe's reservation. Cf. United States v. Antelope, 430 U.S.
       641,646-647, n. 7[, 97 S. Ct. 1395, 51 L. Ed. 2d 701] (1977). Similarly,
       the mere fact that nonmembers resident on the reservation come within
       the definition of "Indian" for purposes of the Indian Reorganization Act
       of 1934, 48 Stat. 988, 25 U.S. C.§ 479, does not demonstrate a
       congressional intent to exempt such Indians from state taxation.

              Nor would the imposition of Washington's tax on these
       purchasers contravene the principle of tribal self-government, for the
       simple reason that nonmembers are not constituents of the governing
       Tribe. For most practical purposes those Indians stand on the same
       footing as non-Indians resident on the reservation.

Washington v. Confederated Tribes of Colville Indian Reservation, 447 U.S.

134, 160-61, 100 S. Ct. 2069, 65 L. Ed. 2d 10 (1980); accord Montana v.

United States, 450 U.S. 544, 565-66, 101 S. Ct. 1245, 67 L. Ed. 2d 493 (1981)

("[T]he inherent sovereign powers of an Indian tribe do not extend to the

activities of nonmembers of the tribe.") Similarly, we have recently held that it

does not infringe on a tribe's right to self-rule to respect a tribal enterprise's




                                          12
State v. Shale, No. 90906-7


consent to state court jurisdiction. Outsource Servs. Mgmt., LLC v. Nooksack

Bus. Corp., 181 Wn.2d 272,277, 333 P.3d 380 (2014).

       We also note that the tribe is very concerned about sexual assault and

may well welcome the State's assistance in prosecuting unregistered sex

offenders who come to its land. The Quinault Indian Nation's criminal code

states that "[a]n astounding thirty percent of Indian and Alaska Native women

will be raped in their lifetimes. Tribal nations are disproportionately affected

by violent crime and Sex Offenses in particular from both Indian and Non-

Indian perpetrators." State's Resp. to Appellant's Suppl. Br. App. A (Quinault

Tribal Code§ 12.11.103). "According to federal health statistics, one in every

four Native girls and one in every seven Native boys will be sexually abused."

Virginia Davis & Kevin Washburn, Sex Offender Registration in Indian

Country, 6 OHIO ST. J. CRIM. L. 3, 3 (2008) (citing United States Department of

Health and Human Service's Indian Health Service Child Abuse Project). In

this case, a tribal officer assisted in the criminal investigation, which suggests

the tribe knew about the prosecution, had an opportunity to intervene, and made

the deliberate decision not to. In the absence of evidence in the record that the

tribe feels this prosecution undermines its sovereignty, we conclude that this




                                         13
State v. Shale, No. 90906-7


prosecution does not undermine the tribe's ability to make its own laws and be

ruled by them. 7

       Second, whether state authority is preempted by incompatible federal

law primarily turns on the scope of the authority that remained after the federal

government accepted partial retrocession of jurisdiction over the Quinault

Indian Nation, which, in this case, largely depends on the meaning ofRCW

37.12.010, since the federal acceptance of retrocession was subject to that

statute. 34 Fed. Reg. 14288. 8 Our "fundamental objective" in statutory

interpretation "is to ascertain and carry out the Legislature's intent." Dep 't of

Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9, 43 P.3d 4 (2002) (citing

State v. J.M., 144 Wn.2d 472, 480, 28 P.3d 720 (2001)). While we recognize

that there is some dispute in the historical record, the weight of the evidence


7
  Shale also suggests that the sex offender registration statute is in essence a civil
regulatory system that is beyond the State's power to enforce on Indian tribal land.
Appellant's Suppl. Br. at 4-5 & n.l (citing Smith v. John Doe, 538 U.S. 84, 105, 123 S.
Ct. 1140, 155 L. Ed. 2d 164 (2003); State v. Ward, 123 Wn.2d 488,496-507, 869 P.2d
1062 (1994) ). Both Smith and Ward considered whether the registration requirement
itself was punitive in nature and therefore could not be applied to offenders who
committed their crimes before it was enacted without violating the ex post facto clause.
Smith, 538 U.S. at 97; Ward, 123 Wn.2d at 510-11. Both courts rejected the argument.
Smith, 538 U.S. at 97; Ward, 123 Wn.2d at 510-11. Neither case suggests that
prosecution for failure to register was in essence the enforcement of a civil regulatory
scheme that would run afoul the principal that states lack civil regulatory jurisdiction
except as explicitly set forth by statute. See California v. Cabazon Band of Mission
Indians, 480 U.S. 202,206-07, 107 S. Ct. 1083, 94 L. Ed. 2d 244 (1987).
8
  For the first time after his appeal had been rejected below, Shale argued that the federal
Sex Offender Registration and Notification Act (SORNA), Pub. L. 109-248, 120 Stat.
590, as applicable to this case deprives the State of jurisdiction. While we do not mean to
forestall a more timely and better developed challenge in some future case, nothing in
SO RNA that has been called to our attention by the parties in this case preempts state law
or deprives the State of jurisdiction.


                                             14
State v. Shale, No. 90906-7


persuades us that in 1957 and 1963, when the Washington Legislature passed

and amended RCW 37.12.010, and in 1969, when Secretary Hickel accepted

retrocession, neither this state nor the federal government would have

understood that one tribe's courts could have jurisdiction over members of

another tribe. In 1978, the United States Supreme Court observed that Indian

tribes did not have the jurisdiction to try members of other tribes. See United

States v. Wheeler, 435 U.S. 313,326, 98 S. Ct. 1079, 55 L. Ed. 2d 303 (1978)

(citing Oliphant v. Suquamish Indian Tribe, 435 U.S. 191, 98 S. Ct. 1011, 55 L.

Ed. 2d 209 (1978)). 9 Finally, in 1990, the United States Supreme Court

squarely held that tribal courts did not have jurisdiction over other members of

other tribes. Duro, 495 U.S. at 679. 10 Taken together, we find that the federal

government accepted retrocession of state jurisdiction over members of the

Quinault Indian Nation only while on their Quinault reservation. 34 Fed. Reg.

14288; RCW 37.12.010-.060. 11 Since Shale is not a member of the Quinault

Indian Nation, the State has jurisdiction.


9
   Wheeler, of course, was decided before Congress permitted tribes to exercise '"criminal
jurisdiction over all Indians,' including nonmembers." Lara, 541 U.S. at 198 (quoting 25
U.S.C. §1301(2) and citing Act of Oct. 28, 1991, 105 Stat. 646). We cite it only as
evidence of what the Washington legislature and Secretary Hickel would have
understood chapter 37.12 RCW to mean at the time.
10 We recognize that the authorities are not unanimous. For example, Duro resolved a

circuit split between the Ninth Circuit, which (by a divided panel) held that tribal courts
did have such jurisdiction over nonmember Indians, and the Eight Circuit, which held
they did not. Duro, 495 U.S. at 683-84 (citing Duro v. Reina, 860 F.2d 1463 (9th Cir.
 1988); Greywater v. Joshua, 846 F.2d 486 (8th Cir. 1988)).
 11 For this reason, we find Shale's argument that State courts only have concurrent

jurisdiction with tribal courts when such jurisdiction has been explicitly granted by


                                             15
State v. Shale, No. 90906-7


                                     CONCLUSION

       We affirm the courts below and hold that the State has jurisdiction to

prosecute Shale for failure to register as a sex offender while living on the

Quinault reservation.




statute unavailing. Appellant's Resp. to Br. of Amicus Curiae at 1 (citing State ex rel.
Adams v. Superior Court, 57 Wn.2d 181, 186, 356 P.2d 985 (1960)). Public Law 280
and RCW 37.12.010 together do grant suchjurisdiction.


                                             16
State v. Shale, No. 90906-7




WE CONCUR:




   /J2~,J                     {!_9
C.~




                                     17